Case 2:20-cv-06759-RGK-JC Document 16-5 Filed 08/24/20 Page 1 of 4 Page ID #:386




                    EXHIBIT D
Case 2:20-cv-06759-RGK-JC Document 16-5 Filed 08/24/20 Page 2 of 4 Page ID #:387



 CAYMAN ISLANDS




                         Supplement No. 1published with Gazette No. 01
                         dated 14 January, 2013.




                       THE JUDICATURE LAW (2007 REVISION)
                THE JUDGMENT DEBTS (RATES OF INTEREST) RULES 2012
Case 2:20-cv-06759-RGK-JC Document 16-5 Filed 08/24/20 Page 3 of 4 Page ID #:388
Case 2:20-cv-06759-RGK-JC Document 16-5 Filed 08/24/20 Page 4 of 4 Page ID #:389
